PER CURIAM.
Defendant was found guilty by a district court jury of a charge of simple robbery, Minn.Stat. § 609.24 (1980), and was sentenced by the trial court to 30 months in prison, which is the presumptive sentence established by the Sentencing Guidelines for this offense by a defendant with a criminal history score of three. On this appeal from judgment of conviction defendant contends that the evidence identifying him as the robber was legally insufficient and that he was denied a fair trial by the admission of certain evidence showing prior misconduct on his part. There is no merit to either contention. The victim positively identified defendant as the robber and there was strong corroborating evidence that defendant’s car was used in the robbery and police found a toy gun in defendant’s jacket similar to that used by the robber. The evidence to which defendant now objects was evidence which his own counsel elicited, apparently deliberately.
Affirmed.